UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 TERESA MATTHEWS, individually and on
 behalf of a class of persons similarly situated,
 et al.,

                Plaintiffs,
                                                           No. 20-cv-595 (DLF)
         v.

 DISTRICT OF COLUMBIA, et al.,

                 Defendants.


                                  MEMORANDUM OPINION

       Plaintiffs bring this putative class action against the District of Columbia (the District)

and its Mayor. Before the Court is the District’s Motion to Dismiss. Dkt. 13. For the reasons

that follow, the Court will grant the motion as to the federal claims and decline to exercise

supplemental jurisdiction over the state law claims.

I.     BACKGROUND

       Plaintiffs are seven individuals who allege that the District designated a stretch of

Interstate 295 as a construction zone even though there was no construction in the area. See

generally Am. Compl, Dkt. 11. As a result, the District doubled the speeding fine for drivers

caught on one of three speed cameras placed along this stretch of highway. Id. ¶ 41. In addition

to doubling the fine, the District lowered the speed limit from the usual fifty miles per hour to

forty miles per hour. Id. ¶¶ 79, 81. To warn drivers of the decreased speed and increased fine,

the District posted only a single permanent signpost, id. ¶ 26, despite the fact that additional

signage is required by statute, see D.C. Code § 50-2201.04c(b). In addition, there were no traffic

cones, flaggers, or any other signs of construction work in sight. Am. Compl. ¶ 145. Although
several of the plaintiffs were ultimately not fined, those who were paid $200 after being caught

driving over fifty miles per hour in the forty miles per hour zone. See, e.g., id. ¶ 139. The

plaintiffs allege that the District designated this false construction zone as a speed trap to

generate revenue. See id. ¶ 1. And they allege that the District has a persistent and widespread

practice and custom of using its automated traffic enforcement system for this purpose. See id.

¶¶ 1, 47.

       The plaintiffs first brought suit in the Superior Court of the District of Columbia under 28

U.S.C. § 1983 and state law, alleging that the District: (1) violated the Excessive Fines Clause;

(2) violated their substantive due process rights; (3) was unjustly enriched; and (4) owes money

had and received. See Notice of Removal, Dkt. 1; Am. Compl. The District then removed the

case to federal court, invoking the Court’s federal question jurisdiction over the § 1983 claims

and supplemental jurisdiction over the related state law claims. See Notice of Removal; 28

U.S.C. §§ 1441, 1446. Once before this Court, the District filed a motion to dismiss raising both

jurisdictional and merits arguments. See Defs.’ Mot. to Dismiss.

II.    LEGAL STANDARDS

       Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss a claim over

which the court lacks subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). “When ruling on a

Rule 12(b)(1) motion, the court must treat the plaintiff’s factual allegations as true and afford the

plaintiff the benefit of all inferences that can be derived from the facts alleged.” Jeong Seon Han

v. Lynch, 223 F. Supp. 3d 95, 103 (D.D.C. 2016) (internal quotation marks omitted). “Because

Rule 12(b)(1) concerns a court’s ability to hear a particular claim, the court must scrutinize the

plaintiff’s allegations more closely when considering a motion to dismiss pursuant to Rule 12(b)(1)

than it would under a motion to dismiss pursuant to Rule 12(b)(6).” Schmidt v. U.S. Capitol Police




                                                  2
Bd., 826 F. Supp. 2d 59, 65 (D.D.C. 2011). If the court determines that it lacks jurisdiction, the

court must dismiss the claim or action. Fed. R. Civ. P. 12(b)(1), 12(h)(3).

       Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss a

complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

To survive a Rule 12(b)(6) motion, a complaint must contain factual matter sufficient to “state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A facially plausible claim is one that “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). This standard does not amount to a specific probability requirement, but it does require

“more than a sheer possibility that a defendant has acted unlawfully.” Id.; see also Twombly,

550 U.S. at 557 (“Factual allegations must be enough to raise a right to relief above the

speculative level.”).

       A plaintiff’s well-pleaded factual allegations are “entitled to [an] assumption of truth.”

Iqbal, 556 U.S. at 679, and the court construes the complaint “in favor of the plaintiff, who must

be granted the benefit of all inferences that can be derived from the facts alleged.” Hettinga v.

United States, 677 F.3d 471, 476 (D.C. Cir. 2012) (internal quotation marks omitted). However,

an “unadorned, the defendant-unlawfully-harmed-me accusation” is not credited and

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

III.   ANALYSIS

       A.      Subject Matter Jurisdiction

       Federal courts are courts of limited subject matter jurisdiction, see U.S. Const. art. III, §

2, and it is “presumed that a cause lies outside this limited jurisdiction,” Kokkonen v. Guardian




                                                 3
Life Ins. Co., 511 U.S. 375, 377 (1994). To present a justiciable case or controversy, the party

invoking federal jurisdiction must demonstrate standing to sue, among other requirements.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). And any “defect of standing is a defect in

subject matter jurisdiction.” Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987). “To

establish Article III standing, an injury must be concrete, particularized, and actual or imminent;

fairly traceable to the challenged action; and redressable by a favorable ruling.” Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (internal quotation marks omitted).

       The District argues that all of the plaintiffs lack standing to assert claims for declaratory

and injunctive relief and that certain plaintiffs lack standing to assert any claims. See Defs.’

Mot. to Dismiss.

               1.        Declaratory and Injunctive Relief

       Claims for declaratory or injunctive relief carry “a significantly more rigorous burden to

establish standing.” Swanson Grp. Mfg. LLC v. Jewell, 790 F.3d 235, 240 (D.C. Cir. 2015)

(internal quotation marks omitted). That is because when “plaintiffs seek declaratory and

injunctive relief, past injuries alone are insufficient to establish standing.” Dearth v. Holder, 641

F.3d 499, 501 (D.C. Cir. 2011). Instead, a plaintiff must face an “ongoing injury” or “immediate

threat of injury.” Id.

       The plaintiffs have made no such showing here. Although the plaintiffs allege that

Reginald Matthews and Teresa Matthews drive on I-295 every day, see Am. Compl. ¶¶ 101, 121,

they do not allege that any one of them will drive past the single remaining camera in the future,1

see generally id. And the court cannot assume, for the purposes of assessing standing, that a


1 In early 2019, three speed cameras operated in the wrongfully designated construction zone,
fining drivers a higher amount for exceeding a lower speed limit. Am. Compl. ¶¶ 76–150.
Subsequently, however, the District recalibrated two of those cameras. Id. ¶¶ 90, 208.


                                                  4
plaintiff who has violated the law in the past will violate the law again. See Hedgepath v. Wash.

Metropolitan Area Transit Auth., 386 F.3d 1148, 1152 (D.C. Cir. 2004) (Roberts, J.); see also

City of L.A. v. Lyons, 461 U.S. 95, 105 (1983) (holding that plaintiff was not entitled to

prospective relief because he did not show that he would likely be arrested and subjected to

illegal procedures again). “Past exposure to illegal conduct does not in itself show a present case

or controversy regarding injunctive relief.” O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974).

       Even so, the plaintiffs argue that they have standing to bring claims for declaratory and

injunctive relief because they may face the threat of a collections action if they choose not to pay

their fines. See Am. Compl. ¶ 215 (“Plaintiffs and Class Members may suffer irreversible

damage to their credit from threatened collection actions by the Defendant and the possible

reporting of non-payment to credit agencies, be subject to vehicle immobilization or seizure

and/or holds on vehicle registration renewal and suffer other harm and inconveniences as a result

of the Defendant’s unlawful and unconstitutional practice.” (emphasis added)). The plaintiffs do

not allege that they are unable to pay their fines. See generally Am. Compl. This possible future

injury is too remote to be “certainly impending.” Clapper, 568 U.S. at 409.

       Further, the plaintiffs invoke two mootness exceptions: the doctrine concerning actions

that are capable of repetition yet evading review, see, e.g., Lyons, 461 U.S. at 109, and the

principle that a defendant’s voluntary cessation of unlawful conduct does not always bar an

injunction, id. But mootness has not been raised here, and “standing admits of no similar

exception” to the capable of repetition yet evading review doctrine. See Friends of the Earth,

Inc. v. Laidlaw Env’t Servs. Inc., 528 U.S. 167, 191 (2000). “If a plaintiff lacks standing at the

time the action commences, the fact that the dispute is capable of repetition yet evading review

will not entitle the complainant to a federal judicial forum.” Id. And even if the cessation of




                                                 5
voluntary action doctrine did apply, the fact that the defendants may create similar speed traps in

the future, see Pl.’s Opp’n at 10–11, Dkt. 15, is too remote to create an injury-in-fact, Clapper,

568 U.S. at 409.

        Based on the allegations in this complaint, the plaintiffs have not met the high threshold

for establishing an ongoing or imminent future injury. Thus, they lack standing to bring claims

for declaratory and injunctive relief. 2

                2.      Standing Over the Remaining Claims

        The parties disagree about whether all of the plaintiffs have standing to bring the

remaining claims. See e.g., Mot. to Dismiss at 12–13; Pls.’ Opp’n at 8–9, Dkt. 15. There is no

question, however, that “[a]t least one plaintiff” has standing, which is sufficient for the

remaining claims to survive the standing inquiry. See Town of Chester, N.Y. v. Laroe Estates,

Inc., 137 S. Ct. 1645, 1651 (2017); see also Mot. to Dismiss at 1. Take Dmitriy Bekker, for

example, who received and paid the $200 citation that emanated from one of the construction

zone speed cameras. Am. Compl. ¶¶ 131, 138, 149. Bekker suffered an injury that is both fairly

traceable to the District’s actions and redressable by a favorable judicial decision. See Lujan,

504 U.S. at 560. With at least one plaintiff having standing to bring the remaining claims, it is

proper to proceed the merits. 3


2 In their briefs, the plaintiffs argue that the Court should remand the case back to state court if it
lacks subject-matter jurisdiction over any claims. But the D.C. Circuit considered and rejected
an identical argument in Shaw v. Marriott International, Inc. where it held that a “federal court
may hear the claims for which federal jurisdiction exists.” 605 F.3d 1039, 1044 (D.C. Cir.
2010).
3 For the first time during the hearing on the motion to dismiss, the District raised the argument
that Bekker’s claims are not ripe because “there has been no final adjudication of [his] liability,
and therefore, imposition of the $200 fine is not certainly impending.” See Defs.’ Supp. Mem.,
Dkt. 21 at 5 (internal quotation marks omitted). This argument cannot prevail, however, because
there was a determination of Bekker’s liability, see Hearing Record (Ex. I), Dkt. 11-9 (hearing



                                                   6
       B.      Rule 12(b)(6)

       The plaintiffs bring two claims under 28 U.S.C. § 1983. They allege that the District

violated the Excessive Fines Clause of the Eighth Amendment and their substantive due process

rights under the Fourteenth Amendment by lowering the speed limit and doubling fines.

Because the Fourteenth Amendment’s Due Process Clause does not apply to the District of

Columbia, however, the Court will construe this claim as alleging a due process violation under

the Fifth Amendment. See Bolling v. Sharpe, 347 U.S. 497, 499 (1954).

               1.      Excessive Fines

       The Eighth Amendment states that “[e]xcessive bail shall not be required, nor excessive

fines imposed . . . .” U.S. Const., amend. VIII. The Supreme Court has “explained that at the

time the Constitution was adopted, the word fine was understood to mean a payment to a

sovereign as punishment for some offense.” United States v. Bajakajian, 524 U.S. 321, 327–28

(1998) (internal quotation marks omitted). “The touchstone of the constitutional inquiry under

the Excessive Fines Clause is the principle of proportionality: The amount of the forfeiture must

bear some relationship to the gravity of the offense that it is designed to punish.” Id. at 334. “If

the amount of the forfeiture is grossly disproportional to the gravity of the defendant's offense, it

is unconstitutional.” Id. at 337. In sum, “[o]ur analysis under the Excessive Fines Clause entails

two steps: (1) determining whether the government extracted payments for the purpose of


officer listed the conclusion of law as “liable”), and the fine was actually imposed, Am. Compl. ¶
139. Indeed, Bekker has already paid it. Id. ¶ 149. “Eighth Amendment challenges are
generally not ripe until the imposition, or immediately impending imposition, of a challenged
punishment or fine.” Cheffer v. Reno, 55 F.3d 1517, 1523 (11th Cir. 1995). Here, where the fine
has already been imposed and paid, the claim is ripe for review.




                                                  7
punishment; and (2) assessing whether the extraction was excessive. The first step determines

whether the Excessive Fines Clause applies, and the second determines if the Clause was

violated.” United States v. Bikundi, 926 F.3d 761, 795 (D.C. Cir. 2019) (internal quotation

marks omitted).

       As an initial matter, this is not a typical excessive fines claim, as the plaintiffs do not

simply argue that the amount of the fine was excessive. Rather, they argue there was no

justification for the District to impose any fine at all. See Pl.’s Opp’n at 1–2. This is because

there was no actual construction zone in operation for long periods of time. See, e.g., Am.

Compl. ¶¶ 24–31. And the District does not issue camera tickets to drivers who speed less than

ten miles per hour over the speed limit. Id. ¶ 80.

       That said, the plaintiffs have not plausibly alleged that the fine was so “grossly

disproportionate” as to be unconstitutionally excessive. Bikundi, 926 F.3d at 795. For one, the

plaintiffs could have been subject to a fine for violating the regular fifty miles per hour speed

limit even if the District had not designated the area a construction zone. See Pl.’s Opp’n at 19;

see, e.g., Am. Compl. ¶ 103. It is true that the District generally exercises its discretion not to

enforce the speed limit for violations less than ten miles per hour over the speed limit. See id. ¶

101. But that does not change the fact that the plaintiffs exceeded the usual speed limit and that

a fine of at least $50 was authorized by law. See D.C. Mun. Regs. tit. 18, § 2600 (authorizing a

$50 fine for “[u]p to 10 mph in excess of limit”). And in the end, a $200 fine for speeding is not

so “grossly disproportionate,” Bikundi, 926 F.3d at 795, as to be unconstitutionally excessive.

See Mills v. City of Grand Forks, 614 F.3d 495, 501 (8th Cir. 2010) (traffic fine of five times the

maximum authorized under state law was not unconstitutionally excessive).




                                                  8
       The Seventh Circuit’s decision in Towers v. City of Chicago, 173 F.3d 619 (7th Cir.

1999), is instructive here. In that case, the Court considered whether a $500 fine imposed on

owners of vehicles containing unlawful items was excessive. Id. at 620–21. The plaintiffs

claimed that they had no knowledge that any illegal items were being stored in their vehicles. Id.

at 624–25. Nonetheless, the circuit found that a $500 fine was not excessive, in part because the

plaintiffs were not “completely lacking in culpability.” Id. at 625. Further, while the court

recognized that “[f]ive hundred dollars is not a trifling sum[,] . . . the City, in fixing the amount,

was entitled to take into consideration that the ordinances must perform a deterrent function.”

Id. at 626. The $500 ticket was thus not grossly disproportionate to the underlying conduct. Id.

Here too, “[t]here is no question that D.C. has a legitimate interest in deterring speeding to

ensure public safety.” Dixon v. District of Columbia, 666 F.3d 1337, 1342 (D.C. Cir. 2011).

Because the $200 fine was not grossly disproportionate to that purpose or the speeding offense,

the Court will dismiss count III.

               2.      Substantive Due Process

       The plaintiffs also cannot state a claim for a violation of substantive due process because

“[w]here a particular Amendment provides an explicit textual source of constitutional protection

against a particular sort of government behavior, that Amendment, not the more generalized

notion of substantive due process, must be the guide for analyzing these claims.” Cnty. of

Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (quoting Albright v. Oliver, 510 U.S. 266, 273

(1994)); see also Abdelfattah v. U.S. Dep’t of Homeland Sec., 787 F.3d 524, 541 (D.C. Cir.

2015) (holding that because the plaintiff’s “claim of illegal seizure is cognizable under the

Fourth Amendment,” it “therefore cannot proceed under the doctrine of substantive due

process”). A claim need only be cognizable under a more specific Amendment to preclude




                                                   9
protection under general notions of substantive due process—the claim need not actually succeed

under the more specific Amendment for this rule to apply. See id. Because the Eighth

Amendment’s protection against excessive fines provides “an explicit textual source of

constitutional protection,” Lewis, 523 U.S. at 842, “the more generalized notion of substantive

due process” cannot provide a basis for relief here, id. The Court will therefore dismiss count

IV.

                3.      Unjust Enrichment and Money Had and Received

        Finally, plaintiffs bring state law claims for unjust enrichment and money had and

received. “Unjust enrichment occurs when a person retains a benefit (usually money) which in

justice and equity belongs to another.” 4934, Inc. v. District of Columbia Dep’t of Emp. Servs.,

605 A.2d 50, 55 (D.C. 1992). Money had and received is a common law theory similar to unjust

enrichment. See Bates v. Nw. Human. Servs., Inc. 466 F. Supp. 2d 69, 102–03 (D.D.C. 2006)

(analyzing a money had and received claim as if one for unjust enrichment).

        When a court dismisses all federal claims in a suit, it has the discretion under 28 U.S.C. §

1367(a) to exercise—or decline to exercise—supplemental jurisdiction over any remaining state

law claims. See 28 U.S.C. § 1367(c)(3); Trimble v. District of Columbia, 779 F. Supp. 2d 54, 60

(D.D.C. 2011) (dismissing all federal claims and declining to exercise supplemental jurisdiction

over remaining state-law claims). In exercising this discretion, courts consider “judicial

economy, convenience and fairness to litigants.” United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 726 (1966). “[I]n the usual case in which all federal-law claims are eliminated before

trial, the balance of factors . . . will point toward declining to exercise jurisdiction over the

remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see




                                                  10
also Edmondson & Gallagher v. Alban Towers Tenants Ass’n, 48 F.3d 1260, 1267 (D.C. Cir.

1995).

          Whether or not an allegedly wrongful traffic fine could fit within the claim of unjust

enrichment or money had and received appears to be matters of first impression in D.C. law.

Given the early posture of this case, and out of deference to the development of state law, the

Court will decline to exercise supplemental jurisdiction over these claims. Accordingly, the

Court will dismiss counts III and IV of the complaint with prejudice, but dismiss counts I and II

without prejudice. The plaintiffs may pursue these and any other viable state law claims in state

court.4

                                           CONCLUSION

          For the foregoing reasons, the Court will dismiss the federal law claims and decline to

exercise supplemental jurisdiction over the state law claims in counts I and II, dismissing the

latter set of claims without prejudice. In light of that disposition, the motion to dismiss is

granted. A separate order consistent with this decision accompanies this memorandum opinion.




                                                               ________________________
                                                               DABNEY L. FRIEDRICH
                                                               United States District Judge
December 15, 2020




4Because the case is fully resolved on the above grounds, the Court need not consider
defendant’s alternative arguments that the claims are barred by estoppel principles, see, e.g.,
Mot. to Dismiss at 29, or that the District is insulated from municipal liability by Monell v.
Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690–91 (1978), id. at 26.




                                                  11